UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2013 Date of reporting period:November 30, 2012 Item 1. Reports to Stockholders. Reinhart Mid Cap Private Market Value Fund Investor Class Shares – RPMMX Advisor Class Shares – RPMVX Semi-Annual Report www.ReinhartFunds.com November 30, 2012 Reinhart Mid Cap Private Market Value Fund January 3, 2013 Fellow Shareholders, Thank you for investing in the Reinhart Mid Cap Private Market Value Fund (RPMVX).The Fund continues to invest in what we believe are high-quality U.S. mid cap equities, utilizing Reinhart’s private market value methodology to make investment decisions.In our opinion, this disciplined and repeatable process of investing will help attain our goal of providing strong risk-adjusted returns for our shareholders. We are happy to report that RPMVX has delivered a total return of 8.10% for the six-month period beginning with the Fund’s inception on 5/31/12 and ending 11/30/12.The U.S. stock market continued to move higher during 2012 despite concerns about Europe, U.S. corporate earnings, and the federal government’s fiscal cliff.Our investment team has employed a cautious portfolio approach due to these macro issues and our company-level research, both of which suggest a tough economic environment may be ahead.As a result of this defensive position, RPMVX trailed the 11.04% gain of the Russell Midcap Value Index during the same six-month time period. The conservative nature of the portfolio can be measured by looking at the weighted average beta in the Fund, which as of 11/30/12 stood at 0.85, 20% below the index level.In breaking down the performance of stocks within the Russell Midcap Value Index, we noticed a pattern of stronger returns among riskier securities.For example, the 40% of stocks in the index with the highest betas outperformed the 40% of the stocks with the lowest betas by 6.7 percentage points for the six months ending 11/30/12 (data derived from FactSet Research System software). Although lower levels of portfolio risk can explain most of the trailing performance, stock selection within the energy sector also hindered returns. The investment team has addressed this issue by repositioning the portfolio accordingly, selling one holding and purchasing two new energy stocks during the fourth quarter. The Fund was able to offset these headwinds with strong stock selection in other sectors, and also benefitted from two takeovers within the portfolio.In both cases a larger corporation has offered to acquire all the shares of our investment holding at a substantial premium to its stock price, resulting in significant gains for shareholders.Although predicting the level of merger and acquisition activity is difficult, several signs point to the potential for accelerating deal volumes.We believe that corporations may be looking to spur revenue growth by deploying their excess cash in the form of acquisitions.This trend may begin to improve the relative returns of the Fund in 2013. Finally, with an approximate 8% cash position the Fund has adequate capital to take advantage of future market volatility.We continue to add to our watch list of high-quality companies and stand ready to invest wherever the risk/reward relationship turns favorable. Thank you again for your participation in the Reinhart Mid Cap Private Market Value Fund. We take the responsibility of managing your capital seriously, and our investment team appreciates the trust you have placed in us. Sincerely, Brent Jesko, MBA Senior Portfolio Manager, Reinhart Partners Inc. 1 Reinhart Mid Cap Private Market Value Fund Must be preceded or accompanied by a prospectus. Past performance is not a guarantee of future results. Mutual fund investing involves risk.Principal loss is possible.Investing in medium-sized companies involves greater risk than those associated with investing in large company stocks, such as business risk, significant stock price fluctuations and illiquidity. Opinions expressed are those of the fund manager and are subject to change, are not guaranteed and should not be considered a recommendation to buy or sell any security. The Russell Midcap Value Index is an unmanaged index which measures the performance of mid sized U.S. companies.An investment can not be made directly to an index. Beta measures the sensitivity of rates of return on a fund to general market movements. Quasar Distributors, LLC, Distributor. 2 Reinhart Mid Cap Private Market Value Fund Value of $10,000 Investment (Unaudited) The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Rates of Return (%) Since Inception(1) to November 30, 2012 Investor Class 8.00% Advisor Class 8.10% Russell Midcap Value Index(2) 11.04% May 31, 2012 The Russell Midcap Value Index measures the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. 3 Reinhart Mid Cap Private Market Value Fund Expense Example (Unaudited) November 30, 2012 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, wire transfer fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (June 1, 2012 – November 30, 2012). ACTUAL EXPENSES For each class, the first line of the table provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (6/1/2012) Value (11/30/2012) (6/1/2012 to 11/30/2012) Investor Class Actual(2) Investor Class Hypothetical (5% annual return before expenses) Advisor Class Actual(2) Advisor Class Hypothetical (5% annual return before expenses) Expenses are equal to the Fund’s annualized expense ratio for most recent six-month period of 1.35% and 1.10% for the Investor Class and Advisor Class, respectively, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half year/365 (to reflect the one-half year period). Based on the actual returns for the six-month period ended November 30, 2012 of 8.00% and 8.10% for the Investor Class and Advisor Class, respectively. 4 Reinhart Mid Cap Private Market Value Fund Allocation of Portfolio Net Assets (Unaudited) November 30, 2012 (% of Net Assets) Top 10 Equity Holdings (Unaudited) November 30, 2012 (% of net assets) Lender Processing Services % AGL Resources % Eaton Vance % Peoples United Financial % Towers Watson, Class A % Omnicom Group % Denbury Resources % American Financial Group % TD Ameritrade % Kroger % 5 Reinhart Mid Cap Private Market Value Fund Schedule of Investments (Unaudited) November 30, 2012 Description Shares Value COMMON STOCKS – 77.5% Consumer Discretionary – 8.6% Bed Bath & Beyond* $ CarMax* Kohl’s Omnicom Group Valassis Communications* Consumer Staples – 2.0% Kroger Energy – 5.3% Denbury Resources* Noble Whiting Petroleum* Financials – 23.0% American Financial Group American Realty Capital Trust – REIT BOK Financial Eaton Vance Fifth Third Bancorp Fulton Financial Mack-Cali Realty – REIT Markel* Mid-America Apartment Communities – REIT Peoples United Financial Plum Creek Timber – REIT TD Ameritrade Health Care – 9.1% AmerisourceBergen Life Technologies* Patterson Companies PerkinElmer Universal Health Services, Class B Industrials – 5.4% Carlisle Companies Exelis See Notes to the Financial Statements 6 Reinhart Mid Cap Private Market Value Fund Schedule of Investments (Unaudited) – Continued November 30, 2012 Description Shares Value COMMON STOCKS – 77.5% (CONTINUED) Industrials – 5.4% (Continued) Towers Watson, Class A $ Information Technology – 9.3% DST Systems Lender Processing Services Molex, Class A Synopsys* Zebra Technologies, Class A* Materials – 6.9% Ashland Greif, Class A International Flavors & Fragrances Sigma-Aldrich Telecommunication Services – 0.8% NII Holdings* Utilities – 7.1% AGL Resources Entergy Great Plains Energy Vectren Total Common Stocks (Cost $10,528,626) SHORT-TERM INVESTMENT – 7.1% Invesco Treasury Portfolio, 0.02%^ (Cost $960,987) Total Investments – 84.6% (Cost $11,489,613) Other Assets and Liabilities, Net – 15.4% Total Net Assets – 100.0% $ * Non-income producing security. ^ Variable rate security – The rate shown is the rate in effect at November 30, 2012. REIT – Real Estate Investment Trust See Notes to the Financial Statements 7 Reinhart Mid Cap Private Market Value Fund Statement of Assets and Liabilities (Unaudited) November 30, 2012 ASSETS: Investments, at value (cost $11,489,613) $ Cash Receivable for investment securities sold Dividends & interest receivable Receivable for capital shares sold Prepaid expenses Receivable for adviser reimbursements Total assets LIABILITIES: Payable for investment securities purchased Accrued distribution fees Payable to affiliates Accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments Net Assets $ Investor Class Advisor Class Net Assets $ $ Shares issued and outstanding(1) Net asset value, redemption price and minimum offering price per share $ $ Unlimited shares authorized See Notes to the Financial Statements 8 Reinhart Mid Cap Private Market Value Fund Statement of Operations (Unaudited) For the Period Inception Through November 30, 2012(1) INVESTMENT INCOME: Interest income $ 74 Dividend income Total investment income EXPENSES: Fund administration & accounting fees Transfer agent fees Investment adviser fees Audit fees Compliance fees Trustee fees Federal & state registration fees Legal fees Postage & printing fees Custody fees Distribution fees – Investor Class Other Total expenses before reimbursement Less: reimbursement from investment adviser (Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ Inception date of the Fund was May 31, 2012. See Notes to the Financial Statements 9 Reinhart Mid Cap Private Market Value Fund Statement of Changes in Net Assets For the Period Inception through November 30, 2012(1) (Unaudited) OPERATIONS: Net investment income $ Net realized gain on investments Net change in unrealized appreciation on investments. Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Investor Class: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) Increase in net assets from Investor Class transactions Advisor Class: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) Increase in net assets from Advisor Class transactions Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income — From net realized gains — Total distributions to shareholders — TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period, including accumulated undistributed net investment income of $28,587 $ TRANSACTIONS IN SHARES: Investor Class: Shares sold Shares issued to holders in reinvestment of dividends — Shares redeemed (2 ) Net increase in Investor Class shares Advisor Class: Shares sold Shares issued to holders in reinvestment of dividends — Shares redeemed ) Net increase in Advisor Class shares Net increase in shares outstanding Inception date of the Fund was May 31, 2012. See Notes to the Financial Statements 10 Reinhart Mid Cap Private Market Value Fund Financial Highlights For a Fund share outstanding throughout the period. For the Period Inception through November 30, 2012(1) (Unaudited) Investor Class PER SHARE DATA: Net asset value, beginning of period $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income — Dividends from net capital gains — Total distributions — Net asset value, end of period $ TOTAL RETURN %(2) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement %(3) After expense reimbursement %(3) Ratio of net investment income (loss) to average net assets: Before expense reimbursement )%(3) After expense reimbursement %(3) Portfolio turnover rate 35 %(2) Inception date of the Fund was May 31, 2012. Not annualized Annualized See Notes to the Financial Statements 11 Reinhart Mid Cap Private Market Value Fund Financial Highlights For a Fund share outstanding throughout the period. For the Period Inception through November 30, 2012(1) (Unaudited) Advisor Class PER SHARE DATA: Net asset value, beginning of period $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income — Dividends from net capital gains — Total distributions — Net asset value, end of period $ TOTAL RETURN %(2) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement %(3) After expense reimbursement %(3) Ratio of net investment income (loss) to average net assets: Before expense reimbursement )%(3) After expense reimbursement %(3) Portfolio turnover rate 35 %(2) Inception date of the Fund was May 31, 2012. Not annualized Annualized See Notes to the Financial Statements 12 Reinhart Mid Cap Private Market Value Fund Notes to the Financial Statements (Unaudited) November 30, 2012 1.ORGANIZATION Managed Portfolio Series (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated January 27, 2011. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Reinhart Mid Cap Private Market Value Fund (the “Fund”) is a diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital appreciation. The Fund commenced operations on May 31, 2012. Costs incurred by the Fund in connection with the organization, registration, and the initial public offering of shares were paid by Reinhart Partners, Inc.(the “Adviser”). The Fund currently offers two classes of shares, the Investor Class and the Advisor Class.Investor Class shares are subject to 0.25% distribution fee.Each class of shares has identical rights and privileges except with respect to the distribution fees and voting rights on matters affecting a single share class. The Fund may issue an unlimited number of shares of beneficial interest, with no par value. 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund in preparation of its financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Security Valuation – All investments in securities are recorded at their estimated fair value, as described in Note 3. Federal Income Taxes – The Fund complies with the requirements of subchapter M of the Internal Revenue Code of 1986, as amended, necessary to qualify as a regulated investment company and distributes substantially all net taxable investment income and net realized gains to shareholders in a manner which results in no tax cost to the Fund. Therefore, no federal income tax provision is required. As of and during the period ended November 30, 2012, the Fund did not have any tax positions that did not meet the “more-likely-than-not” threshold of being sustained by the applicable tax authority. As of and during the period ended November 30, 2012, the Fund did not have liabilities for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits on uncertain tax positions as income tax expense in the Statement of Operations. During the period ended November 30, 2012, the Fund did not incur any interest or penalties. The Fund is subject to examination by U.S. taxing authorities for the tax periods since the commencement of operations. Security Transactions and Investment Income – The Fund follows industry practice and records security transactions on the trade date. Realized gains and losses on sales of securities are calculated on the basis of identified cost.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and regulations. Discounts and premiums on securities purchased are amortized over the expected life of the respective securities. The Fund distributes all net investment income, if any, and net realized capital gains, if any, annually.Distributions to shareholders are recorded on the ex-dividend date. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes.These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, GAAP requires that they be reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes. Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund. 13 Reinhart Mid Cap Private Market Value Fund Notes to the Financial Statements (Unaudited) – Continued November 30, 2012 Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Allocation of Income, Expenses and Gains/Losses – Income, expenses (other than those deemed attributable to a specific share class), and gains and losses of the Fund are allocated daily to each class of shares based upon the ratio of net assets represented by each class as a percentage of the net assets of the Fund.Expenses deemed directly attributable to a class of shares are recorded by the specific class. Most Fund expenses are allocated by class based on relative net assets. 12b-1 fees are expensed at 0.25% of average daily net assets of Investor Class shares.Expenses associated with a specific fund in the Trust are charged to that fund.Common Trust expenses are typically allocated evenly between the funds of the Trust, or by other equitable means. 3.SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis.The Fund’s investments are carried at fair value. Equity Securities – Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and ask prices.Securities traded primarily in the Nasdaq Global Market System for which market quotations are readily available shall be valued using the Nasdaq Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and ask prices. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. If the market for a particular security is not active, and the mean between bid and ask prices is used, these securities are categorized in Level 2 of the fair value hierarchy. 14 Reinhart Mid Cap Private Market Value Fund Notes to the Financial Statements (Unaudited) – Continued November 30, 2012 Investment Companies – Investments in other mutual funds, including money market funds, are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Securities for which market quotations are not readily available, or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events. There can be no assurance that the Fund could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Fund determines their net asset values per share. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of November 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ $
